Exhibit 10.1(h)

EXECUTION COPY

AMENDMENT NO. 8

This AMENDMENT No. 8 dated as of October 13, 2005 (“Amendment No. 8”), is
entered into by and among H&E EQUIPMENT SERVICES L.L.C., a Louisiana limited
liability company (“H&E”), GREAT NORTHERN EQUIPMENT, INC., a Montana corporation
(“Great Northern” and together with H&E, individually a “Borrower” and jointly,
severally and collectively, the “Borrowers”), H&E HOLDINGS L.L.C., a Delaware
limited liability company, GNE INVESTMENTS, INC., a Washington corporation and
H&E FINANCE CORP., a Delaware corporation, the persons designated as “Lenders”
on the signature pages hereto, and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, as Agent.

WHEREAS, Borrowers, the other Credit Parties, the Lenders (as defined therein)
and Agent are party to the Credit Agreement dated as of June 17, 2002 (including
all annexes, exhibits and schedules thereto, and as amended by Amendment No. 1
dated as of March 31, 2003, Amendment No. 2 dated as of May 14, 2003, Amendment
No. 3 dated as of February 10, 2004, Amendment No. 4 dated as of October 26,
2004, Amendment No. 5 dated as of January 13, 2005, Amendment No. 6 dated as of
March 11, 2005 and Amendment No. 7 dated as of March 31, 2005, and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, “Original Credit Agreement”; all capitalized terms defined in the Original
Credit Agreement and not otherwise defined herein have the meanings assigned to
them in the Original Credit Agreement or in Annex A thereto);

WHEREAS, the Borrowers, the other Credit Parties and the Lenders are party to
Waiver No. 3 dated as of August 26, 2005 (the “Waiver”); and

WHEREAS, Borrowers and each Lender, subject to Section 3 hereof, wish to amend
the Original Credit Agreement in the manner set forth below.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Credit Parties, each Lender and Agent
agree as follows:

SECTION 1.
AMENDMENTS TO ORIGINAL CREDIT AGREEMENT

Subject to the satisfaction of the conditions to effectiveness referred to in
Section 2 hereof, the Original Credit Agreement is hereby amended as follows:

(a)   the Original Credit Agreement is hereby amended by replacing the dollar
figure “$150,000,000” appearing in clause (G) of the recitals with the dollar
figure “$165,000,000”.

(b)   the Original Credit Agreement is hereby amended by adding a new
Section 3.27 to read as follows:

Section 3.27. Permitted Debt.

Prior to the Amendment No. 8 Effective Date, no Credit Party incurred any
Indebtedness pursuant to clause (12) of Section 4.09 of the Senior Note
Indenture or clause (12) of Section 4.09 of the Senior Subordinated Note
Indenture.

(c)   the Original Credit Agreement is hereby amended by replacing the dollar
figure “$90,000,000” appearing in Section 6.7(d)(x) with the dollar figure
“125,000,000”.

(d)   the Original Credit Agreement is hereby amended by adding a new clause
(c) at the end of Section 6.18 to read as follows:



 


--------------------------------------------------------------------------------


(c)    No Credit Party shall incur any Indebtedness pursuant to clause (12) of
Section 4.09 of the Senior Note Indenture or clause (12) of Section 4.09 of the
Senior Subordinated Note Indenture on or after the Amendment No. 8 Effective
Date other than Indebtedness incurred under this Agreement.

(e)   the Original Credit Agreement is hereby amended by replacing the text
“clause (1) or (2) of the definition of “Permitted Debt” contained in
Section 4.09 of the Senior Subordinated Note Indenture” appearing in
Exhibit 1.1(a)(i) to the Original Credit Agreement (Form of Notice of Revolving
Credit Advance) with the text “clause (1) or (12) of the definition of
“Permitted Debt” contained in Section 4.09 of the Senior Subordinated Note
Indenture; and (iv) no Indebtedness has been incurred pursuant to clause (12) of
the definition of “Permitted Debt” contained in Section 4.09 of the Senior Note
Indenture or clause (12) of the definition of “Permitted Debt” contained in
Section 4.09 of the Senior Subordinated Note Indenture other than Indebtedness
incurred under the Credit Agreement”.

(f)    the following definitions are added to Annex A of the Original Credit
Agreement in their proper alphabetical place:

“Amendment No. 8” means Amendment No. 8, dated as of October 13, 2005, to this
Agreement.

“Amendment No. 8 Effective Date” means the ‘Effective Date’ as defined in
Amendment No. 8.

(g)   Annex A of the Original Credit Agreement is amended as follows:

(i)             the definition of “Borrowing Availability” is amended by
replacing the dollar figure “$15,000,000” appearing therein with the dollar
figure “$16,500,000”.

(ii)         the definition of “Revolving Loan Commitment” is amended by
replacing such definition in its entirety with the following:

“Revolving Loan Commitment” means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Credit Advances or incur
Letter of Credit Obligations as set forth on Annex J or in the most recent
Assignment Agreement executed by such Revolving Lender and (b) as to all
Revolving Lenders, the aggregate commitment of all Revolving Lenders to make
Revolving Credit Advances or incur Letter of Credit Obligations, which aggregate
commitment shall be One Hundred Sixty Five Million Dollars ($165,000,000) on the
Amendment No. 8 Effective Date, as such amount may be adjusted, if at all, from
time to time in accordance with the Agreement, provided, however, that in the
event that the maximum amount permitted under clause (1) of the definition of
“Permitted Debt” contained in the Senior Note Indenture or the Senior
Subordinated Note Indenture is reduced by virtue of the application to “Senior
Debt” (as defined in the Senior Note Indenture or Senior Subordinated Note
Indenture) of “Net Proceeds” of “Assets Sales” (as such terms are defined in the
Senior Note Indenture or Senior Subordinated Note Indenture), then and in such
event the Revolving Loan Commitment shall be reduced automatically by the amount
of each such reduction, with any such reduction to the Revolving Loan Commitment
to be allocated to all Lenders pro rata.

(h)   Annex J of the Original Credit Agreement is amended by replacing such
annex in its entirety with Annex J attached hereto.

SECTION 2.
CONDITIONS TO EFFECTIVENESS

This Amendment No. 8 shall become effective on the date (the “Effective Date”)
on which the following conditions shall have been satisfied:

(a)          H&E shall have paid to Agent in immediately available funds all
fees, costs and expenses of Agent payable under Section 11.3(b) of the Original
Credit Agreement and specified in that

2


--------------------------------------------------------------------------------


certain fee letter dated October 13, 2005 between Borrowers and Agent (the “Fee
Letter”), in connection with the preparation, execution and delivery of this
Amendment No. 8;

(b)         Agent shall have received one or more counterparts of  the
following:

(i)    this Amendment No. 8 executed and delivered by Borrowers, the other
Credit Parties, Agent and the Lenders;

(ii)   the Fee Letter, in form and substance satisfactory to Agent, executed and
delivered by H&E;

(iii)  duly executed originals of Amended and Restated Revolving Notes for each
Lender, in form and substance reasonably satisfactory to such Lender, dated the
Amendment No. 8 Effective Date;

(iv)  for each Credit Party, (a) its articles or certificate of incorporation or
certificate of formation, as applicable, and all amendments thereto, (b) good
standing certificates (including verification of tax status) in its state of
incorporation or formation, as applicable, and (c) good standing certificates
(including verification of tax status) and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date prior to the Amendment No. 8 Effective Date and certified by the applicable
Secretary of State or other authorized Governmental Authority;

(v)    for each Credit Party, (a) its by-laws or operating agreement, as
applicable, together with all amendments thereto and (b) resolutions of such
Person’s Board of Directors or Board of Members, as applicable, approving and
authorizing the execution, delivery and performance of this Amendment No. 8 and 
the other Loan Documents to which it is a party and the transactions to be
consummated in connection therewith, each certified as of Amendment No. 8
Effective Date by such Person’s secretary or an assistant secretary as being in
full force and effect without any modification or amendment;

(vi)  for each Credit Party, signature and incumbency certificates of the
officers of such Person executing this Amendment No. 8 or any of the other Loan
Documents, certified as of the Amendment No. 8 Effective Date by such Person’s
secretary or an assistant secretary as being true, accurate, correct and
complete;

(vii) duly executed originals of opinions of Dechert LLP, New York and Delaware
counsel for the Credit Parties, together with opinions of Louisiana and Montana
counsel, each in form and substance reasonably satisfactory to Agent and its
counsel, dated the Amendment No. 8 Effective Date, and addressed to Agent and
Lenders;

(viii)            duly executed originals of a Master Reaffirmation of Loan
Documents, dated the Amendment No. 8 Effective Date, executed by each Credit
Party; and

(ix)  such other documents, instruments or agreements as Agent may reasonably
request.

SECTION 3.
LIMITATION ON SCOPE

Except as expressly amended hereby or to the extent noncompliance is waived
pursuant to the Waiver, all of the representations, warranties, terms, covenants
and conditions of the Loan Documents shall remain in full force and effect in
accordance with their respective terms. The amendments set forth herein shall be
limited precisely as provided for herein and shall not be deemed to be waivers
of, amendments of, consents to or modifications of any term or provision of the
Loan Documents or any other document or instrument referred to therein or of any
transaction or further or future action on the part of Borrowers or

3


--------------------------------------------------------------------------------


any other Credit Party requiring the consent of Agent or Lenders except to the
extent specifically provided for herein. Agent and Lenders have not and shall
not be deemed to have waived any of their respective rights and remedies against
Borrowers or any other Credit Party for any existing or future Defaults or Event
of Default.

SECTION 4.
MISCELLANEOUS

(a)   Borrowers hereby represent and warrant as follows:

(i)    this Amendment No. 8 has been duly authorized and executed by Borrowers
and each other Credit Party, and the Original Credit Agreement, as amended by
this Amendment No. 8, is the legal, valid and binding obligation of Borrowers
and each other Credit Party that is a party thereto, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, moratorium and similar laws affecting the rights of creditors in
general;

(ii)   Borrowers repeat and restate the representations and warranties of
Borrowers contained in the Original Credit Agreement as of the date of this
Amendment No. 8 and as of the Effective Date, except to the extent such
representations and warranties (i) relate to a specific date or (ii) are waived
pursuant to the Waiver.

(b)         This Amendment No. 8 is being delivered in the State of New York.

(c)          Borrowers and the other Credit Parties hereby ratify and confirm
the Original Credit Agreement as amended hereby, and agree that, as amended
hereby, the Original Credit Agreement remains in full force and effect.

(d)         Borrowers and the other Credit Parties agree that all Loan Documents
to which each such Person is a party remain in full force and effect
notwithstanding the execution and delivery of this Amendment No. 8.

(e)          This Amendment No. 8 may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

(f)            All references in the Loan Documents to the “Credit Agreement”
and in the Original Credit Agreement as amended hereby to “this Agreement,”
“hereof,” “herein” or the like shall mean and refer to the Original Credit
Agreement as amended by this Amendment No. 8 (as well as by all subsequent
amendments, restatements, modifications and supplements thereto).

(g)          Each of the following provisions of the Original Credit Agreement
is hereby incorporated herein by this reference with the same effect as though
set forth in its entirety herein, mutatis mutandis, and as if “this Agreement”
in any such provision read “this Amendment No. 8”: Section 11.6, (Severability),
Section 11.9 (Governing Law), Section 11.10 (Notices), Section 11.11
(Section Titles) Section 11.13 (Waiver of Jury Trial), Section 11.16 (Advice of
Counsel) and Section 11.17 (No Strict Construction).

[SIGNATURE PAGES FOLLOW]

4


--------------------------------------------------------------------------------


WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

BORROWERS:

 

H&E EQUIPMENT SERVICES L.L.C.

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

GREAT NORTHERN EQUIPMENT, INC.

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

CREDIT PARTIES:

 

H&E HOLDINGS L.L.C.

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

GNE INVESTMENTS, INC.

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

H&E FINANCE CORP.

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

SIGNATURE PAGE TO AMENDMENT NO. 8

 


--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent and a Lender

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

LASALLE BUSINESS CREDIT, LLC,

 

as a Lender

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 8

 


--------------------------------------------------------------------------------


ANNEX J (from Annex A—Commitments definition)

to

CREDIT AGREEMENT

Lender(s):

 

 

 

 

 

General Electric Capital Corporation

 

 

 

Revolving Loan Commitment:

 

$

63,750,000

 

Swing Line Commitment:

 

$

10,000,000

 

PNC Bank, National Association

 

 

 

Revolving Loan Commitment:

 

$

22,500,000

 

LaSalle Business Credit, Inc.

 

 

 

Revolving Loan Commitment:

 

$

17,000,000

 

Bank of America, N.A.

 

 

 

Revolving Loan Commitment:

 

$

61,750,000

 

 


--------------------------------------------------------------------------------